Citation Nr: 1130179	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  11-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date for pension at the higher aid and attendance level prior to February 23, 2009 for the purpose of accrued benefits.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from January 1942 to January 1946.  He died in April 2009.  The appellant is his niece, who represents his estate.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  Entitlement to special monthly pension based on housebound status was established in a September 2006 rating decision.  

2.  In March 2009 the RO received VA Form 21-0516 from the Veteran, indicating that he had entered a private nursing home in December 2008.

  
CONCLUSION OF LAW

The criteria an effective date prior of December 29, 2008 for the grant of special monthly compensation based on the need for aid & attendance, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1102, 1110, 1131, 5103, 5103A, 5107, 5111, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.400, 3.401, 3.1000 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Having determined that the relief sought by the appellant is warranted, the Board finds that further discussion of the VCAA is not required.

Analysis

Periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by VA to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death (referred to as "accrued benefits") and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the Veteran's spouse.  38 U.S.C.A. § 5121(a) (West 2002); see also 38 C.F.R. § 3.1000 (2010).  For a survivor to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 525 U.S. 834 (1998).

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Aid and attendance benefits will be effective as follows: except as provided in 38 C.F.R. § 3.400(o)(2), the date of the receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.401(a)(1) (2009).  In this regard, the provisions of 38 C.F.R. § 3.400(o)(2) also indicate that increased compensation may be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

Where an otherwise eligible Veteran is in need of regular aid and attendance or is permanently housebound, an increased rate of pension is payable.  38 U.S.C.A. § 1521(d).  For pension purposes, a person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home or, (2) helpless or blind, or so nearly so helpless or blind as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b).

In this case, the record reflects that special monthly pension at the housebound rate was established by a September 2006 rating decision.  At that time, the record reflected that the Veteran was in an assisted living facility.

A VA Form 21-0516, date stamped by the RO as received on March 16, 2009, reflects that the Veteran entered a nursing home on December 29, 2008.  He died on April [redacted],  2009.  In December 2008 the RO advised the appellant that accrued benefits were paid for aid and attendance benefits effective February 23, 2009, because that was the date that evidence of nursing home care status was received.

The appellant asserts that the higher aid and attendance benefits should be paid from December 29, 2008.  Having reviewed the file the Board finds that the higher rate is payable from that date.  In that regard, the Board observes that 38 C.F.R. § 3.400(o)(2) specifically provides that the effective date for an increase in disability compensation may be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Here, the file contains a document date stamped in March 2009 showing that the Veteran was transferred to a nursing home in December 2009.  It was factually ascertainable that the higher rate was payable within one year from the date of receipt of the VA Form 21-0516.  Accordingly, the higher, aid and attendance level for pension is payable from December 29, 2008.


ORDER

Entitlement to an effective date for pension at the higher aid and attendance level from December 29, 2008 for the purpose of accrued benefits is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


